Citation Nr: 0308432	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2000, the Board remanded this case to the RO.  
The case was returned to the Board in April 2002, and the 
Board then undertook further development action.


FINDINGS OF FACT

The veteran has a back disorder which is related to injuries 
sustained during active service.


CONCLUSION OF LAW

Residuals of a back injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, additional evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran has contended that, during active service when he 
drove a small assault boat, he sustained injuries to his back 
when he was thrown around in rough seas.  His service 
personnel records show that he was a boatswain's mate in an 
amphibious squadron.

The veteran's service medical records reveal that, in May 
1993, he was seen for upper right back pain after lifting 
tires which weighed 80 pounds.  On examination, findings 
included muscle spasm in the right lower scapular area.  The 
assessment was right scapular muscle strain.

A postservice private treatment record in April 1994 noted a 
complaint of pain in the thoracic spine and rib cage region 
after lifting a heavy box.  Subsequent private and VA 
clinical records noted complaints of back pain.  In August 
1997, at a VA medical facility, the veteran complained of 
thoracic pain and numbness.  X-rays at that time showed 
degenerative joint disease at T9-10.  In September 1997, a VA 
physician found that the veteran might have compression of a 
nerve at T9-10.

In February 1997, N. M., MD, reported to the veteran's 
employer, the United States Postal Service, that: "[the 
veteran] appears to have a service connected deep soft tissue 
injury to the left side of his thoracic spine that involves 
soft tissues from the medial border of his scapula to the 
midline of his spine.  This appears to be directly related to 
persistent trauma that he sustained in that region while 
driving a landing craft boat for the United States Navy.  As 
stated, in rough waters his left side of his back would slam 
against the fire extinguisher producing this deep soft tissue 
contusion."

At a VA spine examination in December 1997, the examiner 
reported that the veteran was the driver of a boat during 
service but "he had no specific injury date...".  Examination 
findings included pain with palpation about the posterior 
hemithorax in area of T-8 to T-12.  X-rays showed 
degenerative changes at T9-10.  The examiner stated, "Given 
the patient's history and no specific injury date, the 
likelihood of this cutaneous nerve impingement syndrome being 
related to his service is unlikely and he apparently has a 
nerve impingement which does occur in the normal population 
regardless of your work type."

The Board notes that the VA spine examiner in December 1997 
did not review the veteran's service medical records or 
postservice medical records.

At the Board's request, an orthopedic specialist reviewed the 
veteran's pertinent medical records in March 2003 and offered 
an opinion as to the likely etiology of his current back 
disorder.  The orthopedic specialist reported as follows: 
"After review of the patient's chart in addition to his 
previous occupational history, it is my opinion that it is at 
least as likely as not that the patient's current back 
disability is related to clinical findings during the 
service, notably in the thoracic spine.  This is secondary to 
his history of lifting in addition to his history as a driver 
of a boat which would potentially cause significant jolting 
forces to his spine."

Upon review of the conflicting medical opinions in this case, 
the Board finds that the opinion of the VA orthopedic 
specialist in March 2003 has more probative value than the 
opinion of the VA examiner in December 1997, because of the 
orthopedic specialist has greater expertise on orthopedic 
matters and he had an opportunity to review the veteran's 
service medical records and postservice medical records.  The 
Board notes that Dr. N. M., the consultant to the Postal 
Service, reached the same conclusion as the VA orthopedic 
specialist, which was that the veteran's current back 
disorder cannot be dissociated from injuries to his back 
during active service.  The Board concludes that the 
preponderance of the credible evidence supports the veteran's 
claim for service connection for residuals of a back injury, 
and entitlement to that benefit is established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


ORDER

Service connection is granted for residuals of a back injury.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

